Citation Nr: 0727315	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-18 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for left shoulder 
anthralgia.

2.  Entitlement to service connection for hypothyroidism.

3.  Entitlement to service connection for sensory axonal 
polyneuropathy of the lower extremities.

4.  Entitlement to service connection for bilateral bunions.

5.  Entitlement to service connection for plantars warts.

6.  Entitlement to service connection for migraine headaches.

7.  Entitlement to service connection for bilateral hearing 
loss.

8.  Entitlement to service connection for sleep apnea.

9.  Entitlement to service connection for shin splints.

10.  Entitlement to service connection for a right shoulder 
condition.

11.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1971.  This case comes to the Board of Veterans' 
Appeals (Board) from an August 2002 rating decision denying 
entitlement to service connection for the first ten issues 
listed above.  The last issue, entitlement to service 
connection for PTSD, was addressed later in an August 2003 
rating decision.

The issues of entitlement to service connection for left 
shoulder anthralgia and PTSD are addressed in the REMAND 
portion of the decision below.


FINDINGS OF FACT

1.  Hypothyroidism was not present in service or for many 
years after service and is not related to active service.  
2.  Sensory axonal polyneuropathy of the lower extremities 
was not present in service or for many years after service 
and is not related to active service.  

3.  Bunions were not present in service or for many years 
after service and are not related to active service.  

4.  Plantars warts were not present in service and are not 
related to active service.  

5.  Migraine headaches were not present in service or for 
many years after service and is not related to active 
service.  

6.  Hearing loss, as determined for VA purposes, was not 
present in service and is not related to active service.

7.  Sleep apnea was not present in service or for many years 
after service and is not related to active service.  

8.  Shin splints were not present in service and are not 
related to active service.  

9.  A right shoulder condition was not present in service or 
for many years after service and is not related to active 
service.  


CONCLUSIONS OF LAW

1.  Hypothyroidism was not incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2006).

2.  Sensory axonal polyneuropathy of the lower extremities 
was not incurred in or aggravated during service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2006).

3.  Bunions were not incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2006).

4.  Plantars warts were not incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2006).

5.  Migraine headaches were not incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006).

6.  Hearing loss was not incurred in or aggravated during 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2006).

7.  Sleep apnea was not incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2006).

8.  Shin splints were not incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2006).

9.  A right shoulder condition was not incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA is required to notify claimant's of 1) the information and 
evidence needed to substantiate and complete his claim; 2) 
what part of that evidence he is responsible for providing; 
3) what part of that evidence VA will attempt to obtain for 
him; and 4) the need to send the RO any additional evidence 
that pertains to his claim.  38 C.F.R. § 3.159.  VA satisfied 
all but the last of the required elements prior to initial 
adjudication by the RO of each issue in May 2002, June 2002 
and April 2003 letters.  While this defective notice was 
followed by a complete notification letter issued in April 
2005, this letter was untimely as it was not followed by a 


supplemental statement of the case and therefore the 
defective notice has not been effectively cured.  However, 
the veteran has not been prejudiced by lack of notification 
for he has been given every opportunity to submit evidence in 
support of his claims and the entire language of 38 C.F.R. 
§ 3.159 was included in supplemental statements of the case 
issued in April 2004.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
appellant's service medical records, VA treatment records and 
private medical records from the Social Security 
Administration.  No VA examination is required regarding 
those claims that are denied below as there is no evidence 
that any of those conditions at issue are related to service 
in any way.  In total, there does not appear to be any other 
evidence, VA or private, relevant to the claims at this time.  

The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
appellant is not prejudiced by the Board's adjudication of 
his claims at this time.

II.  Claims for Entitlement to Service Connection

The veteran claims that he has hypothyroidism, sensory axonal 
polyneuropathy of the lower extremities,  bunions, plantars 
warts, migraines, hearing loss, sleep apnea, shin splints, 
and a right shoulder condition all related to his active duty 
service.

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be: 1) 
a medical diagnosis of a current disability; 2) medical or, 
in certain cases, lay evidence of in-service occurrence of a 
disease or injury; and 3) medical evidence of a nexus between 
an in-service injury or disease and the current disability.  
Hickson v. West, 


12 Vet. App. 247, 253 (1999).   Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including an organic 
disease of the nervous system such as sensorineural hearing 
loss, become manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385, which provides that  
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500,  
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also 
Hensley v. Brown, 5 Vet. App. 155 (1993).

In adjudicating a claim, the Board determines whether 1) the 
weight of the evidence supports the claim or 2) the weight of 
the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those situations.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran's service medical records include an entrance 
examination undertaken in August 1967.  At this time, the 
veteran noted a history of hearing loss, among other things 
unrelated to the claims at hand; however, examination was 
negative for any pertinent abnormality and audiological 
examination showed no evidence of hearing loss.  The veteran 
complained of problems with his hearing in April 1970 and an 
additional audiological examination was undertaken which 
showed no actual 


hearing loss (as defined by 38 C.F.R. § 3.385 for VA 
standards)..  The veteran's separation examination, 
undertaken in December 1971, indicated no physical 
abnormalities and an audiological examination at that time 
again showed no evidence of hearing loss as that term is 
defined by VA regulation.  The service medical records are 
silent regarding hypothyroidism, sensory axonal 
polyneuropathy of the lower extremities, bunions, plantars 
warts, migraines, sleep apnea, shin splints, and a right 
shoulder condition.

The veteran's post-service medical records include both 
private medical records and VA treatment records.  The 
veteran's medical records include indications of diagnoses 
and treatment regarding hypothyroidism beginning in May 2000 
and continuing to the present.  The records also indicate 
diagnoses of sensory axonal polyneuropathy of the lower 
extremities in May 2002 and June 2002 listed as etiology 
unknown.  The medical records indicate complaints of foot 
pain and a diagnosis of bunions with no particular etiology 
listed in 2002.  The medical records indicate diagnoses of 
migraine headaches listed in diagnostical summaries beginning 
in May 2000 and continuing to the present.  A VA treatment 
records indicate a diagnosis of sleep apnea with no etiology 
listed.  A September 2002 VA treatment note recorded a 
history of chronic shoulder pain, side not specified nor was 
any possible etiology reported.  The post-service medical 
records are silent regarding plantars warts, hearing loss, 
and shin splints.

The veteran's claims for plantars warts, hearing loss, and 
shin splints must be denied because there is no evidence of a 
current diagnosis of any of these conditions.  While the 
veteran's service medical records do indicate complaints of 
hearing problems; however hearing loss was not identified 
during service and there is no evidence of a current 
diagnosis of hearing loss.   While the veteran may sincerely 
believe that he has plantars warts, hearing loss, and shin 
splints, as a lay person, he is not competent to render a 
medical diagnosis or etiological opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).   Since there can be 
no valid claim in the absence of competent medical evidence 
of present disability and there is no medical evidence in the 
claims folder suggesting a diagnosis of the veteran as 
currently left ear hearing loss, the veteran's claim for 
service connection 


must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The preponderance of the evidence establishes that 
the veteran currently does not have plantars warts, hearing 
loss, or shin splints.  As the preponderance of the evidence 
is against the claims, there is no reasonable doubt to be 
resolved in the veteran's favor.  38 U.S.C.A. § 5107(b).

The veteran's claims for hypothyroidism, sensory axonal 
polyneuropathy of the lower extremities, bunions, migraines, 
sleep apnea, and right shoulder condition must also be 
denied.  While there is evidence of current complaints and 
treatment regarding these conditions, none of these 
conditions is noted in the veteran's service medical records 
and nothing in the current records suggests they are related 
to service.  In addition, the medical records do not show 
complaints or treatment regarding any of these conditions for 
years after separation which weighs heavily against the 
claims.  While the veteran once gave a medical history of 
hypothyroidism dating back to service, there are no medical 
records suggesting such a chronicity of symptomatology and 
nothing more in the current medical records to suggest any 
relation to service.

While the veteran may sincerely believe that he has 
hypothyroidism, sensory axonal polyneuropathy of the lower 
extremities, bunions, migraines, sleep apnea, and a right 
shoulder condition related to his service, as a lay person, 
he is not competent to render a medical diagnosis or 
etiological opinion.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  For the reasons discussed above, the 
preponderance of the evidence establishes that the veteran 
currently does not have any of those conditions a result of 
service; accordingly, there is no reasonable doubt to be 
resolved in favor of the veteran and the veteran's claim for 
entitlement to service connection for these conditions must 
be denied.  38 U.S.C.A. § 5107(b).




ORDER

Entitlement to service connection for hypothyroidism is 
denied.

Entitlement to service connection for sensory axonal 
polyneuropathy of the lower extremities is denied.

Entitlement to service connection for bilateral bunions is 
denied.

Entitlement to service connection for plantars warts is 
denied.

Entitlement to service connection for migraine headaches is 
denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for shin splints is denied.

Entitlement to service connection for a right shoulder 
condition is denied.


REMAND

The veteran claims that he has left shoulder anthralgia 
relating to left shoulder problems in service and PTSD 
related to an incident involving a "choke hold" in service.

The veteran's service medical records indicate that he 
complained of left shoulder pain in November 1970 and again 
in March 1971 was noted to receive treatment for a sprained 
left shoulder.  The veteran's separation examination, 
undertaken in December 1971 showed no physical abnormalities.  
The remainder of the veteran's service medical records is 
silent regarding both shoulder problems and anything relating 
to the veteran's claim of a "choke hold" incident in 
service.

The veteran's post-service medical records indicate ongoing 
treatment for a variety of mental conditions, including PTSD.  
The veteran has not submitted any evidence other than his own 
testimony concerning the claimed in-service stressor of a 
"choke hold" incident.  Nor has the veteran been notified 
of his ability to submit lay statements in support of this 
claim.  The veteran should be notified of the further 
development necessary for his claim to succeed and thereafter 
the claim should be readjudicated by the RO.

The veteran's post-service medical records also indicate a 
claimed history of chronic shoulder pain as noted in 
September 2002.  Other than this notation and several 
notations regarding unspecified joint pain in the veteran's 
medical records, there is nothing to indicate a relation to 
service.  This notation indicating chronic shoulder pain, the 
veteran claims to have had a left shoulder disability since 
service, and the veteran's service medical records indicating 
treatment for left shoulder pain in service, together require 
VA to afford the veteran a VA examination to determine the 
nature and etiology of his left shoulder disability.

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington, DC for the following 
action:

1.  Issue the veteran a letter indicating 
what evidence is necessary to complete a 
claim for entitlement to service 
connection for PTSD.  Include the ability 
of the veteran to submit lay statements in 
support of his claim, particularly with 
regards to verifying the in-service 
stressor.

2.  Schedule the veteran for a VA 
examination regarding his claim of 
entitlement to service connection for left 
shoulder anthralgia.  Have the examiner 
review the entire claims file in 
conjunction with the examination and make 
a note of such review in the examination 
report.  Ask the examiner to conduct all 
necessary tests and answer the following 
questions:

	a.  Does the veteran have a current 
left shoulder disability?

	b.  If so, is it at least as likely as 
not (probability of 50 percent or more) 
that the veteran's current left shoulder 
disability is related to service, 
including complaints and treatment 
regarding the left shoulder in service?

3.  Review the examination report and if 
it is in any way inadequate return it for 
revision.

4.  Thereafter, readjudicate the claims on 
appeal and if either of both claims remain 
denied issue the veteran a supplemental 
statement of the case and allow an 
appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


